DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WASHING TUB, AND WASHING MACHINE HAVING SAME

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 16-17, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the water guide chamber formed by the water guide structure “and an outer wall of the washing tub” with the outer wall appearing to reference outer wall 201 of the water guide structure 2 according to the Figures and associated text.  As best understood, outer wall 201 is the outer wall of the water guide structure and the claims will be examined accordingly.  However, clarification and correction are still required.  Also note that claim 4 recites similar language.
Claim 10 recites the limitation "the water collecting groove" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-11, 16, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105714514 A to HISENSE SHANDONG REFRIGERATOR CO LTD (“HISENSE”).
Regarding claims 1-6, 8, 10-11, 16, and 21-26, HISENSE (in Figs. 2-3 and associated text) discloses a washing tub (1) for a washing machine, comprising: 
a dewatering port (3/33), formed in a tub wall of the washing tub and configured to be an opening structure for guiding washing water out of the washing tub;
a water guide structure (4), arranged on the tub wall of the washing tub (see Fig. 2) and communicated with the dewatering port (3),
a water guide chamber (chamber formed by water guide structure 4) for guiding washing water out to flow to below the washing tub, formed by the water guide structure and an outer wall of the washing tub (see indefinite issue above),
wherein, the washing tub is configured to be a tub body for holding washing water during a washing process; 
a part of the tub wall of the washing tub below the dewatering port is impermeable (note that various “parts” of tub 1 are impermeable otherwise it would be impossible to hold any water or clothes),
wherein the water guide structure is arranged on an outer wall of the washing tub (see Fig. 2);
an outer wall of the water guide structure far away from the washing tub is provided with an arc-shaped portion (note inwardly curved portion of bottom of structure 4 readable thereon), and a distance between the arc-shaped portion of the outer wall and a central axis of the washing tub is smaller than a radius of the washing tub (see bottom portion of structure 4 in Fig. 2),
wherein the water guide structure is embedded in the outer wall of the washing tub; the water guide structure and the outer wall of the washing tub form a smooth transition curved surface (see, e.g., Fig. 2),
wherein the water guide structure comprises a first water guide portion closely attached to the outer wall of the washing tub (note portion of water guide structure 4 connected to tub at portion 3 as well as along the side of the tub in Fig. 2); the first water guide portion cooperates with the outer wall of the washing tub to form the water guide chamber for guiding washing water out of the washing tub (see Fig. 2),
wherein the water guide structure comprises a second water guide portion (any portion below the first water guide portion proximate structure 3) communicating with a water outlet end of the first water guide portion the second water guide portion guides washing water to flow to below the washing tub (note also that the top half of structure 4 in HISENSE reads on a first water guide portion and the bottom half of structure 4 reads on a second water guide portion as currently claimed as “portion” is immensely broad and generic),
comprising a housing (implicit/inherent given the rotating tub causing potential user harm and the necessity to cover/house the washing tub in a cabinet/housing that is standard and conventional in the art),
a water receiving device (2) for collecting washing water drained through the water guide structure, arranged in the housing (see Fig. 2),
wherein: the water guide structure comprises a second water guide portion (see above; also see bottom portion of structure 4 in Fig. 2), the second water guide portion of the water guide structure guides washing water out of the washing tub and into the water collecting groove (note bottom draining portion 2 including side walls forming a water collecting groove);
an upper edge of the water collecting groove is higher than a water outlet end of the second water guide portion (see sides of bottom draining portion 2 in Fig. 2 forming a water collecting groove, said sides higher than the bottom of water outlet of structure 4),
comprising a sealing structure (note structure at discharge outlet 33 effectively connecting and sealing the water guide structure 4 and tub; also note entire structure of 3 effectively forms such seal),
wherein the sealing structure is arranged between the tub wall of the washing tub and the water guide structure, and is configured to prevent washing water from splashing via a gap between the tub wall of the washing tub and the water guide structure (see above regarding structure effectively sealing outlet 33),
wherein the sealing structure is annularly arranged at an edge of the dewatering port (note the structure forming 3 with the tub 1 or 33 are annularly arranged), and the water guide chamber of the water guide structure is communicated with the dewatering port of the washing tub in a sealed manner to prevent washing water from splashing via a gap between the dewatering port of the washing tub and the water guide structure (see Figs. 2-3; the configuration of HISENSE manifestly seals the fluid pathway in order to drain the water down through water guide structure 4 and function as designed for draining),
wherein, the water receiving device is arranged outside and close to a lower position of the washing tub, a drainage channel for draining washing water is formed in the water receiving device (see, e.g., Fig. 2),
wherein, the water receiving device is a concave cavity with an upper opening in the upper part, and a bottom wall of the water receiving device is arranged below the washing tub (see, e.g., Fig. 2),
wherein, the upper opening of the water receiving device is lower than the dewatering port of the washing tub (see, e.g., Fig. 2),
wherein, the water receiving device (2) is located below the washing tub (1) and is coaxial with the washing tub (see, e.g., Fig. 2),
wherein the upper edge of the water collecting groove is not higher than a position of one half of a height of the washing tub (see, e.g., Fig. 2),
wherein, the water outlet end of the water guide structure is open (see, e.g., Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HISENSE.  
HISENSE, supra, discloses the claimed invention including a first water guide portion and second water guide portion.  HISENSE does not disclose wherein a distance between the first water guide portion and an axis of the washing tub is configured to increase gradually in a direction from a top of the washing tub to a bottom of the washing tub;
the a distance between the second water guide portion £$} and the axis of the washing tub G) is configured to decrease gradually in the direction from the top of the washing tub to the bottom of the washing tub.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HISENSE in view of US 2017/0022647 to ALEXANDER et al. (“ALEXANDER”).
HISENSE, supra, discloses the claimed invention including a water receiving device for collecting and draining water.  HISENSE does not expressly disclose wherein: the bottom wall of the water receiving device is provided with a water collecting groove concaved downward; the water collecting groove is circumferentially arranged along the bottom wall of the water receiving device.  ALEXANDER discloses a similar washing machine with water receiving device wherein the bottom wall of the water receiving device (tub 14) is provided with a water collecting groove (tub end 18) concaved downward; the water collecting groove is circumferentially arranged along the bottom wall of the water receiving device (see, e.g., Fig. 4 and associated text).
Because both HISENSE and ALEXANDER teach washing machine tubs with water receiving devices below the tubs, it would have been obvious to one skilled in the art to substitute one known water receiving device for the other to achieve the predictable result of collecting and draining water from a washing tub.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HISENSE.
HISENSE, supra, discloses the claimed invention including a water outlet end and water inlet end of the water guide structure.  HISENSE does not expressly compare the cross sections of the water outlet end and inlet end, particularly that the outlet end is larger in cross section than the inlet end. However, it is well-settled that changes in size are prima facie obvious modifications and the position is taken that it would have been an obvious matter of design choice to modify the cross section of the inlet/outlet in such manner to produce predictable draining results of increased water flow capability at the outlet by increasing outlet size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV)(A) regarding Obviousness and Changes in Size.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HISENSE in view of US 2019/00932770093277 to KIM et al. (“KIM”).
HISENSE, supra, discloses the claimed invention including structure that forms an annular seal between the water guide structure and tub wall.  HISENSE does not expressly disclose wherein the sealing structure is annularly arranged at the edge of the water guide structure embedded into the tub wall of the washing tub, and configured to prevent washing water from splashing via a gap between the water guide structure embedded into the tub wall of the washing tub and the washing tub as recited in claim 17.  KIM teaches that it is known in the washing machine art to form a water guide structure (137,1135) at the side of a washing tub (1131) and providing a water seal (filter sealing member in ¶ [0111] and Fig. 9, not numbered) to surround and seal the water pathway 137a1.
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide an embedded water sealing structure, such as that of KIM, between the water guide structure and washing tub of HISENSE to yield the same and predictable results of surrounding and sealing a water flow pathway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711